EXHIBIT 10.1


HEALTH SYSTEMS SOLUTIONS, INC.
a Nevada corporation


PREFERRED STOCK PURCHASE AGREEMENT


THIS PREFERRED STOCK PURCHASE AGREEMENT, dated as of 11th day of September, 2008
(the “Agreement”), is entered into by and between HEALTH SYSTEMS SOLUTIONS,
INC., a Nevada corporation (the “Company”), and STANFORD INTERNATIONAL BANK
LTD., an Antiguan banking corporation (the “Purchaser”).


W I T N E S S E T H:


WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemptions from registration provided by
Regulation D (“Regulation D”) promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act; and


WHEREAS, upon the terms and conditions of this Agreement, the Purchaser has
agreed to purchase, and the Company wishes to issue and sell, for an aggregate
purchase price of up to $5,000,000 (i) up to 833,334 shares of the Company’s
Series E Convertible Preferred Stock, $0.001 par value per share (the “Series E
Preferred Stock”), the terms of which are as set forth in the Certificate of
Designation of Series E Convertible Preferred Stock attached hereto as Exhibit A
(the “Series E Certificate of Designation”) and (ii) warrants (the “Warrants”)
to purchase an aggregate of up to 833,334 shares of the Company’s common stock,
$.001 par value per share (the “Common Stock”); and


WHEREAS, the Series E Preferred Stock shall be convertible into shares of Common
Stock pursuant to the terms set forth in the Series E Certificate of
Designation, and the Warrants may be exercised for the purchase of Common Stock,
pursuant to the terms set forth therein; and


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:



 
1.
AGREEMENT TO PURCHASE; PURCHASE PRICE

 
(a) Purchase of Preferred Stock and the Warrants. Subject to the terms and
conditions in this Agreement, the Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to issue and sell to the Purchaser up to
833,334 shares of Series E Preferred Stock and Warrants to purchase up to
833,334 shares of Common Stock based on a ratio of one (1) Warrant share for
each Series E Preferred Stock share issued. The aggregate maximum purchase price
for the Series E Preferred Stock shall be $5,000,000 ($6.00 per share of Series
E Preferred Stock), which shall be payable in immediately available funds on the
applicable closing dates as determined pursuant to Section 1(b) below. With
respect to the Warrants (i) 416,667 shall have an exercise price of $.001 per
share of Common Stock, and (ii) 416,667 shall have an exercise price of $4.00
per share of Common Stock. The Warrants shall be in the form of Exhibit B
attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Closings. Delivery of the shares of Series E Preferred Stock to be purchased
by the Purchaser hereunder shall be made in the form of one or more stock
certificates, registered in such names as the Purchaser may specify and in each
case dated as of each Closing Date (as defined below). Delivery of all Warrants
to be purchased by the Purchaser hereunder shall be made in the form of one or
more Warrants, registered in such names as specified in Schedule A hereto (based
on the allocation set forth therein) at the time of the initial Closing Date.
Payment of the aggregate purchase price for such shares of Series E Preferred
Stock shall be made by the Purchaser in the form specifically agreed by the
parties or by wire transfer to an account of the Company, by 5:00 PM, Eastern
Standard Time, on the applicable closing date, and any such closing date being
referred to herein as a “Closing Date.” Closings shall occur as and when agreed
by the parties in order to finance the Company’s needs for working capital. The
Company shall submit each sale request (a “Request”) to Purchaser at least two
weeks before the desired Closing Date. In connection with each Request, the
Company shall state the number of shares of Series E Preferred Stock to be sold,
in increments of 50,000 shares, and shall provide to Purchaser the proposed use
of proceeds, together with such information regarding the Company’s business and
financial condition as Purchaser shall request. Purchaser shall have the right
to accept or reject any Request in its sole discretion; provided, however, that
the Purchaser shall not be permitted to reject Requests to sell up to an
aggregate of 500,000 shares of Series E Preferred Stock after the initial
Closing Date provided that the Company is in compliance with this Agreement in
all material respects as of each relevant Request Date and Closing Date.
 
(c) Initial Closing. The initial Closing Date shall occur promptly following the
execution of this Agreement. At such time, the Company shall deliver all of the
Warrants purchased hereunder registered in such names as specified in Schedule A
attached hereto.
 
(d) Purchaser’s Option. Notwithstanding any provision of this Agreement to the
contrary, Purchaser may, at any time with two years from the date of this
Agreement, require the Company to sell to Purchaser, consistent with Sections
1(a) and (b) above, shares of Series E Preferred Stock remaining available
hereunder in increments of 50,000 shares on two weeks prior written notice to
the Company.
 

 
2.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION

 
The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:


(a) Qualified Investor. The Purchaser is (i) experienced in making investments
of the kind described in this Agreement and the related documents, (ii) able to
afford the entire loss of its investment in the Series E Preferred Stock and the
Warrants, and (iv) an “Accredited Investor” as defined in Rule 501(a) of
Regulation D and knows of no reason to anticipate any material change in its
financial condition for the foreseeable future.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Speculative Nature of Investment. The Purchaser understands and acknowledges
that an investment in the Company is highly speculative and involves substantial
risks. The Purchaser can bear the economic risk of the Purchaser’s investment
and is able, without impairing the Purchaser’s financial condition, to hold the
Series E Preferred Stock and the Warrants for an indefinite period of time and
to suffer a complete loss of such Purchaser’s investment.
 
(c) Restricted Securities. The securities are “restricted securities” as defined
in Rule 144 promulgated under the Securities Act. All subsequent offers and
sales by the Purchaser of the Note, the Series E Preferred Stock and the
Warrants and the Common Stock issuable upon conversion of the Series E Preferred
Stock or exercise of the Warrants shall be made pursuant to an effective
registration statement under the Securities Act or pursuant to an applicable
exemption from such registration.
 
(d) Reliance on Representations. The Purchaser understands that the Series E
Preferred Stock and the Warrants are being offered and sold to it in reliance
upon exemptions from the registration requirements of the United States federal
securities laws, and that the Company is relying upon the truthfulness and
accuracy of the Purchaser’s representations and warranties, and the Purchaser’s
compliance with its covenants and agreements, each as set forth herein, in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Series E Preferred Stock and the Warrants.
 
(e) Access to Information. The Purchaser (i) has been provided with sufficient
information with respect to the business of the Company for the Purchaser to
determine the suitability of making an investment in the Company and such
documents relating to the Company as the Purchaser has requested and the
Purchaser has carefully reviewed the same, (ii) has been provided with such
additional information with respect to the Company and its business and
financial condition as the Purchaser, or the Purchaser’s agent or attorney, has
requested, and (iii) has had access to management of the Company and the
opportunity to discuss the information provided by management of the Company and
any questions that the Purchaser had with respect thereto have been answered to
the full satisfaction of the Purchaser.
 
(f) Legality. The Purchaser has the requisite corporate power and authority to
enter into this Agreement.
 
(g) Authorization. This Agreement and any related agreements, and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by the Purchaser, and such agreements, when executed and delivered by
each of the Purchaser and the Company will each be a valid and binding agreement
of the Purchaser, enforceable in accordance with their respective terms, except
to the extent that enforcement of each such agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors rights
generally and to general principles of equity.
 
 
3

--------------------------------------------------------------------------------

 
 
(h) Adequate Resources. The Purchaser, or an affiliate of the Purchaser, has
sufficient liquid assets to deliver the aggregate purchase price during the term
of the Agreement.
 
(i) Investment. The Purchaser is acquiring the Series E Preferred Stock and the
Warrants for investment for the Purchaser’s own account, not as a nominee or
agent, and not with the view to, or for resale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
such Series E Preferred Stock or Warrants. The Purchaser is aware of the limits
on resale imposed by virtue of the transaction contemplated by this Agreement
and is aware that the Series E Preferred Stock and the Warrants will bear
restrictive legends.
 
(j) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Purchaser (as defined herein), currently threatened
against the Purchaser that questions the validity of the Primary Documents (as
defined below) or the right of Purchaser to enter into any such agreements or to
consummate the transactions contemplated hereby and thereby, nor, to the
Knowledge of Purchaser, is there any basis for the foregoing. All references to
the “Knowledge” means the actual knowledge of the person in question or the
knowledge such person could reasonably be expected to have each after reasonable
investigation and due diligence.
 
(k) Tax Advisors. The Purchaser has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Primary Documents. With respect to such
matters, the Purchaser relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Primary Documents.
 
(l) Broker’s Fees and Commissions. Neither the Purchaser nor any of its
officers, partners, employees or agents has employed any investment banker,
broker, or finder in connection with the transactions contemplated by the
Primary Documents.
 

 
3.
REPRESENTATIONS OF THE COMPANY

 
The Company represents and warrants to, and covenants and agrees with, the
Purchaser that:


(a) Organization. The Company is a corporation duly organized and validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to carry on its business as now
conducted. The Company is duly qualified as a foreign corporation and in good
standing in all jurisdictions in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification. The minute books and stock record books and other
similar records of the Company have been made available to the Purchaser or its
counsel prior to the execution of this Agreement, are complete and correct in
all material respects and have been maintained in accordance with sound business
practices. Such minute books contain true and complete records of all actions
taken at all meetings and by all written consents in lieu of meetings of the
directors, stockholders and committees of the board of directors of the Company
from the date of organization through the date hereof. The Company has, prior to
the execution of this Agreement, delivered to the Purchaser true and complete
copies of the Company’s Articles of Incorporation, and Bylaws, each as amended
through the date hereof. The Company is not in violation of any provisions of
its Articles of Incorporation or Bylaws.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Capitalization. Capitalization. On the date hereof, the authorized capital
of the Company consists of: (i) 150,000,000 shares of Common Stock, par value
$0.001 per share, of which 7,408,846 shares are issued and outstanding and
(ii) 15,000,000 shares of preferred stock, par value $0.001 per share, of which
4,625,000 shares of Series C Preferred Stock are issued and outstanding,
1,425,000 shares of Series D Preferred Stock are issued and outstanding and - 0
- shares of Series E Preferred Stock are outstanding. The Company’s filings with
the Commission (the “Commission Filings”) accurately disclose the outstanding
capital stock of the Company and all outstanding options, warrants, notes, or
any other rights or instruments which would entitle the holder thereof to
acquire shares of the Common Stock or other equity interests in the Company upon
conversion or exercise, setting forth for each such holder the type of security,
number of equity shares covered thereunder, the exercise or conversion price
thereof, the vesting schedule thereof (if any), and the issuance date and
expiration date thereof. Other than as disclosed in the Commission Filings,
there are no outstanding rights, agreements, arrangements or understandings to
which the Company is a party (written or oral) which would obligate the Company
to issue any equity interest, option, warrant, convertible note, or other types
of securities or to register any shares in a registration statement filed with
the Commission. Other than as disclosed in the Commission Filings, there is no
agreement, arrangement or understanding between or among any entities or
individuals which affects, restricts or relates to voting, giving of written
consents, dividend rights or transferability of shares with respect to any
voting shares of the Company, including without limitation any voting trust
agreement or proxy. The Commission Filings accurately disclose all the shares
subject to “lock-up” or similar agreements or arrangements by which any equity
shares are subject to resale restrictions and the Company has provided the
Purchaser complete and accurate copies of all such agreements, which agreements
are in full force and effect. Except as set forth in the Commission Filings,
there are no outstanding obligations of the Company to repurchase, redeem or
otherwise acquire for value any outstanding shares of capital stock or other
ownership interests of the Company or to provide funds to or make any investment
(in the form of a loan, capital contribution or otherwise) in any other entity.
There are no anti-dilution or price adjustment provisions regarding any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Securities (as defined below).
 
(c) Concerning the Common Stock, the Preferred Stock and the Warrants. The
Series E Preferred Stock, the Warrants and the Common Stock issuable upon
conversion of the Series E Preferred Stock and upon exercise of the Warrants
when issued, shall be duly and validly issued, fully paid and non-assessable and
will not subject the holder thereof to personal liability by reason of being
such a holder.
 
(d) Authorized Shares. The Company shall have available a sufficient number of
authorized and unissued shares of Common Stock as may be necessary to effect
conversion of the Series E Preferred Stock and the exercise of the Warrants. The
Company understands and acknowledges the potentially dilutive effect to the
Common Stock of the issuance of shares of Common Stock upon the conversion of
the Series E Preferred Stock and the exercise of the Warrants. The Company
further acknowledges that its obligation to issue shares of Common Stock upon
conversion of the Series E Preferred Stock and upon exercise of the Warrants is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) Authorization; Enforcement. This Agreement, the Warrants, the Registration
Rights Agreement Amendment (as defined below) and the Series E Certificate of
Designation (collectively, the “Primary Documents”), and the transactions
contemplated hereby and thereby, have been duly and validly authorized by the
Company; this Agreement has been duly executed and delivered by the Company and
this Agreement is, and the other Primary Documents, when executed and delivered
by the Company, will each be, a valid and binding agreement of the Company,
enforceable in accordance with their respective terms, except to the extent that
enforcement of each of the Primary Documents may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity.
 
(f) Financial Statements. The financial statements and related notes thereto
contained in the Company’s filings with the Commission (the “Company
Financials”) are correct and complete in all material respects, comply in all
material respects with the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations of the Commission promulgated
thereunder and have been prepared in accordance with United States generally
accepted accounting principles applied on a basis consistent throughout the
periods indicated and consistent with each other. The Company Financials present
fairly and accurately the financial condition and operating results of the
Company in all material respects as of the dates and during the periods
indicated therein and are consistent with the books and records of the Company.
Except as set forth in the Company Financials, the Company has no material
liabilities, contingent or otherwise, other than liabilities disclosed on the
balance sheet as of June 30, 2008. Since January 1, 2008, there has been no
change in any accounting policies, principles, methods or practices, including
any change with respect to reserves (whether for bad debts, contingent
liabilities or otherwise), of the Company.
 
(g) Commission Filings. The Company has made all filings with the Commission
that it has been required to make under the Securities Act and the Exchange Act
and has furnished or made available to the Purchaser true and complete copies of
all the documents it has filed with the Commission since its inception, all in
the forms so filed. As of their respective filing dates, such filings already
filed by the Company or to be filed by the Company after the date hereof but
before the initial Closing Date complied or, if filed after the date hereof,
will comply in all material respects with the requirements of the Securities Act
and the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder, as the case may be, and none of the filings with the
Commission contained or will contain any untrue statement of a material fact or
omitted or will omit any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances in
which they were made, not misleading, except to the extent such filings have
been all prior to the date of this Agreement corrected, updated or superseded by
a document subsequently filed with Commission.
 
 
6

--------------------------------------------------------------------------------

 
 
(h) Non-Contravention. The execution and delivery of this Agreement and each of
the other Primary Documents, and the consummation by the Company of the
transactions contemplated by this Agreement and each of the other Primary
Documents, do not and will not conflict with, or result in a breach by the
Company of, or give any third party any right of termination, cancellation,
acceleration or modification in or with respect to, any of the terms or
provisions of, or constitute a default under, (A) its Articles of Incorporation
or Bylaws, as amended through the date hereof, (B) any material indenture,
mortgage, deed of trust, lease or other agreement or instrument to which the
Company is a party or by which it or any of its properties or assets are bound,
or (C) any existing applicable law, rule, or regulation or any applicable
decree, judgment or order of any court or federal, state, securities industry or
foreign regulatory body, administrative agency, or any other governmental body
having jurisdiction over the Company or any of their properties or assets
(collectively, “Legal Requirements”), other than those which have been waived or
satisfied on or prior to the initial Closing Date.
 
(i) Approvals and Filings. Other than the completion of the filing of the Series
E Certificate of Designation, no authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the entry into or the performance of this Agreement and the
other Primary Documents.
 
(j) Compliance With Legal Requirements. Except as disclosed in the Commission
Filings, the Company has not violated in any material respect, and is not
currently in material default under, any Legal Requirement applicable to the
Company, or any of the assets or properties of the Company, where such violation
could reasonably be expected to have material adverse effect on the business or
financial condition of the Company. 
 
(k) Absence of Certain Changes. Since January 1, 2008, except as previously
disclosed in the Commission Filings, there has been no material adverse change
nor any material adverse development in the business, properties, operations,
financial condition, prospects, outstanding securities or results of operations
of the Company, and no event has occurred or circumstance exists that may result
in such a material adverse change. 
 
(l) Indebtedness to Officers, Directors and Stockholders. The Company is not
indebted to any of the Company’s stockholders, officers or directors or their
Affiliates in any amount whatsoever (including, without limitation, any deferred
compensation, salaries or rent payable). 
 
 
7

--------------------------------------------------------------------------------

 
 
(m) Relationships with Related Persons. Except as disclosed in the Commission
Filings, no officer, director, or principal stockholder of the Company nor any
Related Person (as defined below) of any of the foregoing has, or since December
31, 2007, has had, any interest in any property (whether real, personal, or
mixed and whether tangible or intangible) used in or pertaining to the business
of the Company. Except disclosed in the Commission Filings, no officer,
director, or principal stockholder of the Company nor any Related Person of the
any of the foregoing is, or since December 31, 2007, has owned an equity
interest or any other financial or profit interest in, a Person (as defined
below) that has (i) had business dealings or a material financial interest in
any transaction with the Company, or (ii) engaged in competition with the
Company with respect to any line of the merchandise or services of such company
(a “Competing Business”) in any market presently served by such company except
for ownership of less than one percent of the outstanding capital stock of any
Competing Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except as disclosed in the Commission Filings, no
director, officer, or principal stockholder of the Company nor any Related
Person of any of the foregoing is a party to any Contract with, or has claim or
right against, the Company. As used in this Agreement, “Person” means any
individual, corporation (including any non-profit corporation), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or any governmental
body; “Related Person” means, (X) with respect to a particular individual, (a)
each other member of such individual’s Family (as defined below); (b) any Person
that is directly or indirectly controlled by such individual or one or more
members of such individual’s Family; (c) any Person in which such individual or
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest (as defined below); and (d) any Person with respect to which
such individual or one or more members of such individual’s Family serves as a
director, officer, partner, executor, or trustee (or in a similar capacity); (Y)
with respect to a specified Person other than an individual, (a) any Person that
directly or indirectly controls, is directly or indirectly controlled by, or is
directly or indirectly under common control with such specified Person; (b) any
Person that holds a Material Interest in such specified Person; (c) each Person
that serves as a director, officer, partner, executor, or trustee of such
specified Person (or in a similar capacity); (d) any Person in which such
specified Person holds a Material Interest; (e) any Person with respect to which
such specified Person serves as a general partner or a trustee (or in a similar
capacity); and (f) any Related Person of any individual described in clause (b)
or (c). For purposes of the foregoing definition, (a) the “Family” of an
individual includes (i) the individual, (ii) the individual’s spouse and former
spouses, (iii) any other natural person who is related to the individual or the
individual’s spouse within the second degree, and (iv) any other natural person
who resides with such individual, and (b) “Material Interest” means direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Exchange Act)
of voting securities or other voting interests representing at least 1% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 1% of the outstanding equity securities or
equity securities in a Person. 
 
(n) Title to Properties; Liens and Encumbrances. The Company has good and
marketable title to all of its material properties and assets, both real and
personal, and has good title to all its leasehold interests. Except as disclosed
in the Commission Filings, all material properties and assets reflected in the
Company Financials are free and clear of all Encumbrances (as defined below)
except liens for current Taxes not yet due. As used in this Agreement,
“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, pledge, security interest, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income, or exercise of any other attribute of ownership. 
 
(o) Permits. The Company has all permits, licenses and any similar authority
necessary for the conduct of its business as now conducted, the lack of which
would materially and adversely affect the business or financial condition of
such company. The Company is not in default in any respect under any of such
permits, licenses or similar authority.
 
 
8

--------------------------------------------------------------------------------

 
 
(p) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, or arbitration
tribunal pending or, to the Knowledge of the Company, threatened, against or
affecting the Company, in which an unfavorable decision, ruling or finding would
have a material adverse effect on the properties, business, condition (financial
or other) or results of operations of the Company, taken as a whole, or the
transactions contemplated by the Primary Documents, or which would adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, the Primary Documents. All references
to the “Knowledge of the Company” in this Agreement shall mean the actual
knowledge of the Company or the knowledge that the Company could reasonably be
expected to have, after reasonable investigation and due diligence.
 
(q) No Default. The Company is not in default in the performance or observance
of any obligation, covenant or condition contained in any indenture, mortgage,
deed of trust or other instrument or agreement to which it is a party or by
which it or its property may be bound. 
 
(r) Taxes.
 
(i) All Tax Returns (as defined below) required to have been filed by or with
respect to the Company (including any extensions) have been filed. All such Tax
Returns are true, complete and correct in all material respects. All Taxes (as
defined below) due and payable by the Company, whether or not shown on any Tax
Return, or claimed to be due by any Taxing Authority (as defined below), have
been paid or accrued on the balance sheet included in the Company’s latest
filing with the Commission.
 
(ii) The Company does not have any material liability for Taxes outstanding
other than as reflected in the balance sheet included in the Company’s latest
filing with the Commission or incurred subsequent to the date of such filing in
the ordinary course of business. The unpaid Taxes of the Company (i) did not, as
of the most recent fiscal month end, exceed by any material amount the reserve
for liability for income tax (other than the reserve for deferred taxes
established to reflect timing differences between book and tax income) set forth
on the face of the balance sheet included in the Company’s latest filing with
the Commission, and (ii) will not exceed by any material amount that reserve as
adjusted for operations and transactions through the initial Closing Date.
 
(iii) The Company is not a party to any agreement extending the time within
which to file any Tax Return. No claim has ever been made by a Taxing Authority
of any jurisdiction in which the Company does not file Tax Returns that the
Company is or may be subject to taxation by that jurisdiction.
 
(iv) The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, creditor or
independent contractor.
 
(v) There has been no action by any Taxing Authority in connection with
assessing additional Taxes against, or in respect of, the Company for any past
period. There is no dispute or claim concerning any Tax liability of the Company
either (i) claimed, raised or, to the Knowledge of the Company, threatened by
any Taxing Authority or (ii) of which the Company is otherwise aware. There are
no liens for Taxes upon the assets and properties of the Company other than
liens for Taxes not yet due. None of the Tax Returns of the Company have been
audited or examined by Taxing Authorities, and none of the Tax Returns of the
Company currently are the subject of audit or examination. The Company has made
available to the Purchaser complete and correct copies of all federal, state,
local and foreign income Tax Returns filed by, and all Tax examination reports
and statements of deficiencies assessed against or agreed to by, the Company
since the fiscal year ended December 31, 2005.
 
 
9

--------------------------------------------------------------------------------

 
 
(vi) There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any Tax Returns required to be filed by, or
which include or are treated as including, the Company or with respect to any
Tax assessment or deficiency affecting the Company.
 
(vii) The Company has not received any written ruling related to Taxes or
entered into any agreement with a Taxing Authority relating to Taxes.
 
(viii) Except as included in the Company’s latest filing with the Commission,
the Company does not have any liability for the Taxes of any person or entity
other than the Company (i) under Section 1.1502-6 of the Treasury regulations
(or any similar provision of state, local or foreign Legal Requirements), (ii)
as a transferee or successor, (iii) by contract or (iv) otherwise.
 
(ix) The Company (i) has not agreed to make nor is required to make any
adjustment under Section 481 of the Internal Revenue Code by reason of a change
in accounting method and (ii) is not a “consenting corporation” within the
meaning of Section 341(f)(1) of the Internal Revenue Code.
 
(x) The Company is not a party to or bound by any obligations under any tax
sharing, tax allocation, tax indemnity or similar agreement or arrangement.
 
(xi) The Company is not involved in, subject to, or a party to any joint
venture, partnership, contract or other arrangement that is treated as a
partnership for federal, state, local or foreign Tax purposes.
 
(xii) The Company was not included nor is includible, in the Tax Return of any
other entity.
 
As used in this Agreement, a “Tax Return” means any return, report, information
return, schedule, certificate, statement or other document (including any
related or supporting information) filed or required to be filed with, or, where
none is required to be filed with a Taxing Authority, the statement or other
document issued by, a Taxing Authority in connection with any Tax; “Tax” means
any and all taxes, charges, fees, levies or other assessments, including,
without limitation, income, gross, receipts, excise, real or personal property,
sales, withholding, social security, retirement, unemployment, occupation, use,
service, service use, license, net worth, payroll, franchise, transfer and
recording taxes, fees and charges, imposed by Taxing Authority, whether computed
on a separate, consolidated, unitary, combined or any other basis; and such term
includes any interest whether paid or received, fines, penalties or additional
amounts attributable to, or imposed upon, or with respect to, any such taxes,
charges, fees, levies or other assessments; and “Taxing Authority” means any
governmental agency, board, bureau, body, department or authority of any United
States federal, state or local jurisdiction or any foreign jurisdiction, having
or purporting to exercise jurisdiction with respect to any Tax.

 
10

--------------------------------------------------------------------------------

 
 
(s) Certain Prohibited Activities. Neither the Company nor any of its directors,
officers or other employees has (i) used any Company funds for any unlawful
contribution, endorsement, gift, entertainment or other unlawful expense
relating to any political activity, (ii) made any direct or indirect unlawful
payment of Company funds to any foreign or domestic government official or
employee, (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other similar payment to any person.
 
(u) Agent Fees. The Company has not incurred any liability for any finder’s or
brokerage fees or agent’s commissions in connection with the transactions
contemplated by this Agreement.
 
(v) Private Offering. Subject to the accuracy of the Purchaser’s representations
and warranties set forth in Section 2 hereof, (i) the offer, sale and issuance
of the Series E Preferred Stock and the Warrants, (ii) the issuance of Common
Stock pursuant to the conversion and/or exercise of such securities into shares
of Common Stock, each as contemplated by the Primary Documents, are exempt from
the registration requirements of the Securities Act. The Company agrees that
neither the Company nor anyone acting on its behalf will offer any of the Series
E Preferred Stock, the Warrants or any similar securities for issuance or sale,
or solicit any offer to acquire any of the same from anyone so as to render the
issuance and sale of such securities subject to the registration requirements of
the Securities Act. The Company has not offered or sold the Series E Preferred
Stock or the Warrants by any form of general solicitation or general
advertising, as such terms are used in Rule 502(c) under the Securities Act.
 

 
4.
CERTAIN COVENANTS, ACKNOWLEDGMENTS AND RESTRICTIONS

 
(a) Termination of Convertible Debenture Purchase Agreement. The parties
acknowledge and agree that the Convertible Debenture Purchase Agreement, dated
as of August 17, 2007, as amended on March 27, 2008, by and between the parties
is hereby terminated and cancelled with no further force or effect. Without
limiting the generality of the foregoing, the Company shall not be required to
sell or issue any Debentures to the Purchaser thereunder. Notwithstanding the
foregoing, all warrants previously issued to the Purchaser and its assigns in
connection with the Convertible Debenture Purchase Agreement shall remain
outstanding and shall not be cancelled as a result of the termination of the
Convertible Debenture Purchase Agreement.
 
(b) Transfer Restrictions. The Purchaser acknowledges that (i) neither the
Series E Preferred Stock, the Warrants nor the Common Stock issuable upon
conversion of the Series E Preferred Stock or upon exercise of the Warrants have
been registered under the Securities Act, and such securities may not be
transferred unless (A) subsequently registered thereunder or (B) they are
transferred pursuant to an exemption from such registration, and (ii) any sale
of the Series E Preferred Stock, the Warrants or the Common Stock issuable upon
conversion, exercise or exchange thereof (collectively, the “Securities”) made
in reliance upon Rule 144 under the Securities Act (“Rule 144”) may be made only
in accordance with the terms of said Rule 144. The provisions of Section 4(b)
and 4(d) hereof, together with the rights of the Purchaser under this Agreement
and the other Primary Documents, shall be binding upon any subsequent transferee
of the Series E Preferred Stock and the Warrants. 
 
 
11

--------------------------------------------------------------------------------

 
 
(c) Restrictive Legend. The Purchaser acknowledges and agrees that, until such
time as the Securities shall have been registered under the Securities Act or
the Purchaser demonstrates to the reasonable satisfaction of the Company and its
counsel that such registration shall no longer be required, such Securities may
be subject to a stop-transfer order placed against the transfer of such
Securities, and such Securities shall bear a restrictive legend in substantially
the following form:
 
THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.


(d) Filings. The Company undertakes and agrees that it will make all required
filings in connection with the sale of the Securities to the Purchaser as
required by federal and state laws and regulations, or by any domestic
securities exchange or trading market, and if applicable, the filing of a notice
on Form D (at such time and in such manner as required by the rules and
regulations of the Commission), and to provide copies thereof to the Purchaser
promptly after such filing or filings. With a view to making available to the
holders of the Securities the benefits of Rule 144 and any other rule or
regulation of the Commission that may at any time permit such holder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3, the Company shall (a) at all times make and keep
public information available, as those terms are understood and defined in Rule
144, (b) file on a timely basis with the Commission all information that the
Commission may require under either of Section 13 or Section 15(d) of the
Exchange Act and, so long as it is required to file such information, take all
actions that may be required as a condition to the availability of Rule 144 (or
any successor exemptive rule hereafter in effect) with respect to the Common
Stock; and (d) furnish to any holder of the Securities forthwith upon request
(i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144, (ii) a copy of the most recent annual or quarterly
report of the Company as filed with the Commission, and (iii) any other reports
and documents that a holder of the Securities may reasonably request in order to
avail itself of any rule or regulation of the Commission allowing such holder to
sell any such Securities without registration.
 
(e) Reservation of Common Stock. The Company will at all times have authorized
and reserved for the purpose of issuance a sufficient number of shares of Common
Stock to provide for the conversion of the Series E Preferred Stock and the
exercise of the Warrants.
 
 
12

--------------------------------------------------------------------------------

 
 
(f) Registration Requirement. Upon the execution of this Agreement, the holders
of the Securities and the Company shall execute an amendment, in the form
attached hereto as Exhibit C (the “Registration Rights Agreement Amendment”), to
that certain Amended and Restated Registration Rights Agreement, dated July 25,
2008, by and between the parties hereto.
 
(g) Return of Certificates on Conversion and Warrants on Exercise.
 
(i) Upon any conversion by the Purchaser of less than all of the Series E
Preferred Stock pursuant to the terms of the Series E Certificate of
Designation, the Company shall issue and deliver to the Purchaser, within seven
business days of the date of conversion, a new certificate or certificates for,
as applicable, the total number of shares of the Series E Preferred Stock, which
the Purchaser has not yet elected to convert (with the number of and
denomination of such new certificate(s) designated by the Purchaser).
 
(ii) Upon any partial exercise by the Purchaser of the Warrants, the Company
shall issue and deliver to the Purchaser, within seven business days of the date
on which the Warrants is exercised, new Warrants representing the number of
adjusted shares of Common Stock covered thereby, in accordance with the terms
thereof.
 
(h) Replacement Certificates and Warrants.
 
(i) The certificate(s) representing the shares of the Series E Preferred Stock
held by the Purchaser shall be exchangeable, at the option of the Purchaser at
any time and from time to time at the office of Company, for certificates with
different denominations representing, as applicable, an equal aggregate number
of shares of the Series E Preferred Stock as requested by the Purchaser upon
surrendering the same. No service charge will be made for such registration or
transfer or exchange.
 
(ii) The Warrants will be exchangeable, at the option of the Purchaser, at any
time and from time to time at the office of the Company, for other Warrants of
different denominations entitling the holder thereof to purchase in the
aggregate the same number of shares of Common Stock as are purchasable under
such Warrants. No service charge will be made for such transfer or exchange.
 

 
5.
CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE THE SHARES AND THE WARRANTS

 
The Purchaser understands that the Company’s obligation to issue the Series E
Preferred Stock on each Closing Date and the Warrants on the initial Closing
Date to the Purchaser pursuant to this Agreement is conditioned upon the
following, unless waived in writing by the Company:


(a) The accuracy on each Closing Date of the representations and warranties of
the Purchaser contained in this Agreement as if made on each Closing Date and
the performance by the Purchaser on or before each Closing Date of all covenants
and agreements of the Purchaser required to be performed on or before each
Closing Date.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) The absence or inapplicability on each Closing Date of any and all laws,
rules or regulations prohibiting or restricting the transactions contemplated
hereby, or requiring any consent or approval, except for any stockholder or
Board of Director approval or consent contemplated herein, which shall not have
been obtained.
 
(c) All regulatory approvals or filings, if any, on each Closing Date necessary
to consummate the transactions contemplated by this Agreement shall have been
made as of each Closing Date.
 
(d) The receipt of good funds as of each Closing Date.
 

 
6.
CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE THE SHARES AND THE WARRANTS

 
The Company understands that the Purchaser’s obligation to purchase the Series E
Preferred Stock on each Closing Date and the Warrants on the initial Closing
Date pursuant to Sections 1(a) and 1(b) above is conditioned upon each of the
following, unless waived in writing by the Purchaser:


(a) The Purchaser shall have completed to its satisfaction its due diligence
review of the Company, the Company’s business, assets and liabilities, the
Company shall have furnished to the Purchaser and its representatives, such
information as may be reasonably requested by them, and the Purchaser shall have
approved the use of proceeds of the sale in its sole discretion.
 
(b) The accuracy on each Closing Date of the representations and warranties of
the Company contained in this Agreement as if made on such Closing Date, and the
performance by the Company on or before such Closing Date of all covenants and
agreements of the Company required to be performed on or before such Closing
Date.
 
(c) The Company shall have executed and delivered to the Purchaser (i) the
shares of Series E Preferred Stock with respect to each Closing Date and (ii)
all of the Warrants as of the initial Closing Date.
 
(d) On each Closing Date, the Purchaser shall have received from the Company
such other certificates and documents as it or its representatives, if
applicable, shall reasonably request, and all proceedings taken by the Company
or the Board of Directors of the Company, as applicable, in connection with the
Primary Documents contemplated by this Agreement and the other Primary Documents
and all documents and papers relating to such Primary Documents shall be
satisfactory to the Purchaser.
 
(e) All regulatory approvals or filings, if any, necessary to consummate the
transactions contemplated by this Agreement shall have been made as of each
Closing Date.
 
 
14

--------------------------------------------------------------------------------

 
 
(f) The Company shall have received a Closing Certificate substantially in the
form attached hereto as Exhibit D.
 
(g) With respect to the initial Closing Date only, the Company shall have
reimbursed the Purchaser the expenses incurred in connection with the
negotiation or performance of this Agreement pursuant to Section 7 hereof.
 

 
7.
FEES AND EXPENSES

 
The Company shall bear its own costs, including attorney’s fees, incurred in the
negotiation of this Agreement and consummating of the transactions contemplated
herein and the corporate proceedings of the Company in contemplation hereof and
thereof. At the initial Closing Date, the Company shall reimburse the Purchaser
for all of the Purchaser’s reasonable out-of-pocket expenses incurred in
connection with the negotiation or performance of this Agreement, including
without limitation reasonable fees and disbursements of counsel to the
Purchaser.



 
8.
SURVIVAL

 
The agreements, covenants, representations and warranties of the Company and the
Purchaser shall survive the execution and delivery of this Agreement and the
delivery of the Securities hereunder for a period of two years from the date of
the Final Closing Date, except that:
 
(a) the Company’s representations and warranties regarding Taxes contained in
Section 3(r) of this Agreement shall survive as long as the Company remains
statutorily liable for any obligation referenced in Section 3(r), and
 
(b) the Company’s representations and warranties contained in Section 3(b) shall
survive until the Purchaser and any of its affiliates are no longer holders of
any of the Securities purchased hereunder.
 

 
9.
INDEMNIFICATION

 
(a) Each of the Company and the Purchaser (each in such capacity under this
section, the “Indemnifying Party”) agrees to indemnify the other party and each
officer, director, employee, agent, partner, stockholder, member and affiliate
of such other party (collectively, the “Indemnified Parties”) for, and hold each
Indemnified Party harmless from and against: (i) any and all damages, losses,
claims, diminution in value and other liabilities of any and every kind,
including, without limitation, judgments and costs of settlement, and (ii) any
and all reasonable out-of-pocket costs and expenses of any and every kind,
including, without limitation, reasonable fees and disbursements of counsel for
such Indemnified Parties (all of which expenses periodically shall be reimbursed
as incurred), in each case, arising out of or suffered or incurred in connection
with any of the following, whether or not involving a third party claim: (a) any
misrepresentation or any breach of any warranty made by the Indemnifying Party
herein or in any of the other Primary Documents, (b) any breach or
non-fulfillment of any covenant or agreement made by the Indemnifying Party
herein or in any of the other Primary Documents, or (c) any claim relating to or
arising out of a violation of applicable federal or state securities laws by the
Indemnifying Party in connection with the sale or issuance of the Series E
Preferred Stock or the Warrants by the Indemnifying Party to the Indemnified
Party (collectively, the “Indemnified Liabilities”). To the extent that the
foregoing undertaking by the Indemnifying Party may be unenforceable for any
reason, the Indemnifying Party shall make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
 
15

--------------------------------------------------------------------------------

 
 
No indemnification shall be payable in respect of any Indemnified Liability (i)
where the claiming Indemnified Party had actual knowledge of or notice from
information set forth in the schedules hereto of the facts giving rise to such
Indemnified Liability prior to the initial Closing Date or (ii) where such
Indemnified Party entered into a settlement of an Indemnified Liability without
the prior written consent of the applicable Indemnifying Party.
 

 
10.
NOTICES

 
Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the following addresses, or
at such other addresses as a party may designate by five days advance written
notice to each of the other parties hereto.


Company:
Health Systems Solutions, Inc.
 
489 Fifth Avenue, Third Floor
 
New York, NY 10017
 
Attention: Michael G. Levine, Chief Financial Officer
 
Telephone:
212-798-9400
 
Facsimile:
212-798-9431
     
with a copy to:
Health Systems Solutions, Inc.
 
489 Fifth Avenue, Third Floor
 
New York, NY 10017
 
Attention: Robert Herbst, Senior Vice President, Secretary & General Counsel
 
Telephone:
212-798-9400
 
Facsimile:
212-798-9431
       
- and -
       
Carlton Fields P.A.
 
4000 International Place
 
100 SE 2nd Street
 
Miami, FL 33131
 
Attention: Seth P. Joseph
 
Telephone:
305-530-0050
 
Facsimile:
305-530-0055

 
 
16

--------------------------------------------------------------------------------

 


After November 1, 2008, all notices to the Company shall be delivered to the
persons stated above at the following address: 42 West 39th Street, New York, NY
10018.


Purchaser:
Stanford International Bank Ltd.
 
6075 Poplar Avenue
 
Memphis, Tennessee 38119
 
Attention: James M. Davis, Chief Financial Officer
 
Telephone:
901-680-5260
 
Facsimile:
901-680-5265
     
with a copy to:
Stanford Financial Group
 
5050 Westheimer Road
 
Houston, Texas 77056
 
Attention: Mauricio Alvarado, Esq.
 
Telephone
713-964-5145
 
Facsimile:
713-964-5245




 
11.
GOVERNING LAW; JURISDICTION

 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida, without regard to its principles of conflict of laws.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any party in the
federal courts of Florida or the state courts of the State of Florida,
Miami-Dade County and each of the parties consents to the jurisdiction of such
courts and hereby waives, to the maximum extent permitted by law, any objection,
including any objections based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.
 

 
12.
MISCELLANEOUS

 
(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Documents, including any
certificate, schedule, exhibit or other document delivered pursuant to their
terms, constitutes the entire agreement among the parties hereto with respect to
the subject matters hereof and thereof, and supersedes all prior agreements and
understandings, whether written or oral, among the parties with respect to such
subject matters.
 
(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.
 
(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.
 
 
17

--------------------------------------------------------------------------------

 
 
(d) Construction. This Agreement and each of the Primary Documents have been
entered into freely by each of the parties, following consultation with their
respective counsel, and shall be interpreted fairly in accordance with its
respective terms, without any construction in favor of or against either party.
 
(e) Binding Effect of Agreement. This Agreement shall inure to the benefit of,
and be binding upon the successors and assigns of each of the parties hereto,
including any transferees of the Series E Preferred Stock and the Warrants.
 
(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.
 
(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.
 
(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.
 
(i) Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together, will
be deemed to constitute one and the same agreement.
 
[Signatures Begin on Following Page]
 
 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the date first written above.
 
HEALTH SYSTEMS SOLUTIONS, INC.
   
By:
/s/ Stan Vashovsky
 
Stan Vashovsky
 
Chief Executive Officer
   
STANFORD INTERNATIONAL BANK LTD.
   
By:
/s/ James M. Davis
 
James M. Davis
 
Chief Financial Officer

 
 
19

--------------------------------------------------------------------------------

 
 